Exhibit 10.11
EXECUTION COPY
AMENDMENT NO. 3 AND CONSENT
     This Amendment No. 3 and Consent (this “Amendment”) dated as of October 23,
2009 is entered into by and among BORGWARNER INC., a Delaware corporation (the
“Borrower”), the Guarantors, the Lenders and BANK OF AMERICA, N.A., as the
administrative agent under the Credit Agreement referred to below (in such
capacity, the “Administrative Agent”), Issuing Bank and Swingline Lender.
Capitalized terms used but not otherwise defined herein shall have the meanings
ascribed thereto in the Credit Agreement.
STATEMENT OF PURPOSE
     WHEREAS, the Borrower, the Lenders and the Administrative Agent are all
parties to that certain Credit Agreement dated as of July 22, 2004 (as amended
by that certain Amendment No. 1 and Consent Agreement dated as of April 30, 2009
and that certain Amendment No. 2 dated as of August 11, 2009, as amended hereby
and as further amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”).
     WHEREAS, the Borrower, the Guarantors, certain other Subsidiaries of the
Borrower and the Administrative Agent are all parties to that certain Unlimited
Pledge Agreement dated as of June 1, 2009 (as amended hereby and as further
amended, restated, supplemented or otherwise modified from time to time, the
“Unlimited Pledge Agreement”).
     WHEREAS, the Borrower has informed the Administrative Agent that it intends
to complete the following transactions:
     (a) a sale by its Subsidiary, BorgWarner Morse TEC Inc. of real and
personal property used in connection with the operations conducted at the
Sallisaw, Oklahoma plant (including IP Rights and Collateral) to a third party
in exchange for partial payment in cash and an obligation to pay the balance
over time (such sale, the “Sallisaw Sale”); and
     (b) the sale of all of the outstanding stock of its indirect Foreign
Subsidiaries (i) BERU Motorsports Holding Ltd. and (ii) BERU SAS (neither of
which constitutes a “Pledged Entity” as defined in the Unlimited Pledge
Agreement) (such sales, collectively, the “Foreign Subsidiary Sales”).
     WHEREAS, the Borrower has further informed the Administrative Agent that
the Sallisaw Sale will be effected through a new domestic corporation (the “Sale
Vehicle”), which will be thirty percent (30%) owned by BorgWarner Morse TEC Inc.
for a limited period of time.
     WHEREAS, Section 6.6(g)(iii) of the Credit Agreement requires that all
Dispositions of Collateral and IP Rights sold or disposed of pursuant to
Section 6.6(g) of the Credit Agreement must be solely for cash.
     WHEREAS, Section 6.3 of the Credit Agreement prohibits the sale by any
Subsidiary of all or substantially all of the stock of any other Subsidiary.
     WHEREAS, the Borrower has requested that the Administrative Agent and the
Lenders (a) consent to the Sallisaw Sale notwithstanding the receipt of non-cash
consideration therefor and (b) amend

 



--------------------------------------------------------------------------------



 



the Credit Agreement to permit the Foreign Subsidiary Sales and future similar
sales of Foreign Subsidiaries.
     WHEREAS, subject to the terms and conditions of this Amendment, the parties
hereto have agreed to amend and modify the Credit Agreement and the Unlimited
Pledge Agreement as provided herein.
     NOW, THEREFORE, in consideration of the agreements hereinafter set forth,
and for other good and valuable consideration, the receipt and adequacy of which
are hereby acknowledged, the parties hereto agree as follows:
     1. Consent. Notwithstanding the limitations on Dispositions of Collateral
and IP set forth in Section 6.6 of the Credit Agreement to the contrary, and
subject to and in accordance with the terms and conditions set forth herein, the
Administrative Agent and the Lenders pursuant to Section 9.2 of the Credit
Agreement consent to:
     (a) the Sallisaw Sale, provided that (i) the full amount of the book value
of the assets sold or disposed of in the Sallisaw Sale shall be deemed to have
reduced the aggregate amount of Dispositions permitted pursuant to
Section 6.6(g) of the Credit Agreement for the current fiscal year of the
Borrower, (ii) the Sallisaw Sale is for fair market value and (iii) after giving
effect to the modifications in this paragraph 1, no Default or Event of Default
shall have occurred and be continuing at the time of the Sallisaw Sale or would
result from the Sallisaw Sale;
     (b) postpone any requirement under the Unlimited Pledge Agreement or any
other Loan Document that would require the Borrower or any of its Subsidiaries
to deliver share certificates with respect to the Equity Interests issued by the
Sale Vehicle until such time as a Collateral Trigger shall have occurred; and
     (c) the release of any Collateral sold pursuant to the Sallisaw Sale.
     In furtherance of clause (c) of this paragraph 1, the Lenders party hereto
authorize the Administrative Agent to, upon the request of, and at the sole
expense of, the Borrower, enter into all releases or other documents necessary
or desirable for the release of the Liens created by any of the Loan Documents
on any Collateral sold pursuant to the Sallisaw Sale.
     2. Amendments.
     (a) Section 6.3 of the Credit Agreement (“Fundamental Changes”) is hereby
amended by (i) deleting the word “and” immediately before clause (d) thereof and
replacing it with a comma and (ii) adding the following immediately before the
period at the end of such Section:
     “and (e) any Subsidiary may sell, transfer or otherwise dispose of all or
substantially all of the stock or assets of any of its Foreign Subsidiaries so
long as such sale, transfer or disposition is for fair market value and is not
otherwise prohibited under Section 6.6”
     (b) Section 6.6 of the Credit Agreement (“Certain Dispositions”) is hereby
amended by (i) adding the phrase “clauses (a) through (d) of” before the
reference to “Section 6.3” in clause (e) thereof and (ii) deleting the
introductory paragraph thereof in its entirety and replacing it with the
following:
     “The Borrower will not, and will not permit any of its Subsidiaries to,
make any Disposition, or enter into any agreement to make any Disposition, of
any Collateral or IP Rights

2



--------------------------------------------------------------------------------



 



(including, without limitation, by way of the sale of the stock of any of the
Subsidiaries of the Borrower that own or possess IP Rights) except:”
     3. Conditions to Effectiveness. This Amendment shall be effective as of the
date hereof upon (a) receipt by the Administrative Agent of copies of this
Amendment duly executed by each Loan Party, the Administrative Agent and the
Required Lenders and (b) payment of all fees and expenses required to be paid
pursuant to any Loan Document on or before the date hereof by any Loan Party.
     4. Effect of the Agreement. Except as expressly provided herein, the Credit
Agreement and the other Loan Documents shall remain unmodified and in full force
and effect. Except as expressly set forth herein, this Amendment shall not be
deemed (a) to be a waiver of, or consent to, a modification or amendment of, any
other term or condition of the Credit Agreement or any other Loan Document,
(b) to prejudice any other right or rights which the Administrative Agent or the
Lenders may now have or may have in the future under or in connection with the
Credit Agreement or the other Loan Documents or any of the instruments or
agreements referred to therein, as the same may be amended, restated,
supplemented or otherwise modified from time to time, (c) to be a commitment or
any other undertaking or expression of any willingness to engage in any further
discussion with the Borrower or any other Person with respect to any waiver,
amendment, modification or any other change to the Credit Agreement or the Loan
Documents or any rights or remedies arising in favor of the Lenders or the
Administrative Agent, or any of them, under or with respect to any such
documents or (d) to be a waiver of, or consent to or a modification or amendment
of, any other term or condition of any other agreement by and among the
Borrower, on the one hand, and the Administrative Agent or any other Lender, on
the other hand. References in the Credit Agreement to “this Agreement” (and
indirect references such as “hereunder”, “hereby”, “herein”, and “hereof”) and
in any Loan Document to the Credit Agreement shall be deemed to be references to
the Credit Agreement as modified hereby.
     5. Representations and Warranties/No Default. By its execution hereof the
Borrower and each of the Guarantors hereby certifies, represents and warrants to
the Administrative Agent and the Lenders that:
     (a) after giving effect to this Amendment and the modifications set forth
in paragraphs 1 and 2 above, each of the representations and warranties set
forth in the Credit Agreement and the other Loan Documents is true and correct
as of the date hereof, except that for purposes of this paragraph 5(a), the
representations and warranties contained in Section 3.4(a) of the Credit
Agreement shall be deemed to refer to the most recent annual and quarterly
financial statements furnished pursuant to Sections 5.1(a) and (b) of the Credit
Agreement, respectively;
     (b) after giving effect to this Amendment and the modifications set forth
herein, no Default or Event of Default has occurred or is continuing;
     (c) it has the right, power and authority and has taken all necessary
corporate and other action to authorize the execution, delivery and performance
of this Amendment and each of the other documents executed in connection
herewith to which it is a party, in accordance with their respective terms and
the modifications contemplated hereby;
     (d) this Amendment and each of the other documents executed in connection
herewith to which it is a party has been duly executed and delivered by the duly
authorized officers of the Borrower and each Guarantor, as applicable, and each
such document constitutes the legal, valid and binding obligation of the
Borrower or such Guarantor, as applicable, enforceable in accordance with its
terms, except as may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar state or

3



--------------------------------------------------------------------------------



 



federal debtor relief laws from time to time in effect which affect the
enforcement of creditors’ rights in general and the availability of equitable
remedies; and
     (e) no consent, license or approval is required in connection with the
execution, delivery and performance by such Loan Party and the validity against
such Loan Party of this Amendment and each of the other documents executed in
connection herewith to which it is a party.
     6. Reaffirmations. Each Loan Party (a) agrees that the modifications
contemplated by this Amendment shall not limit or diminish the obligations of
such Person under, or release such Person from any obligations under, the Credit
Agreement, the Guaranty or any other Loan Document to which it is a party,
(b) confirms and reaffirms its obligations under the Credit Agreement, the
Guaranty and each other Loan Document to which it is a party and (c) agrees that
the Credit Agreement, the Guaranty and each other Loan Document to which it is a
party remain in full force and effect and are hereby ratified and confirmed.
     7. Miscellaneous.
     (a) Governing Law and Waiver of Jury Trial. THE PROVISIONS OF SECTIONS 9.9
AND 9.10 OF THE CREDIT AGREEMENT ARE INCORPORATED HEREIN BY REFERENCE, MUTATIS
MUTANDIS, AS IF FULLY REPRODUCED HEREIN.
     (b) Counterparts. This Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.
     (c) Electronic Transmission. A facsimile, telecopy, pdf or other
reproduction of this Amendment may be executed by one or more parties hereto,
and an executed copy of this Amendment may be delivered by one or more parties
hereto by facsimile or similar instantaneous electronic transmission device
pursuant to which the signature of or on behalf of such party can be seen, and
such execution and delivery shall be considered valid, binding and effective for
all purposes. At the request of any party hereto, all parties hereto agree to
execute an original of this Amendment as well as any facsimile, telecopy, pdf or
other reproduction hereof.
     (d) Costs and Expenses. The Borrower agrees to pay to the Administrative
Agent on demand all fees and out-of-pocket charges and other expenses incurred
in connection with this Amendment, including, without limitation, the reasonable
fees and disbursements of counsel for the Administrative Agent.
[Signature Pages Follow]

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed as of the date and year first above written.

                  BORGWARNER INC., as Borrower
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   
 
                BORGWARNER DIVERSIFIED TRANSMISSION PRODUCTS INC.,
as Guarantor
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   
 
                BORGWARNER DIVERSIFIED TRANSMISSION PRODUCTS
SERVICES INC., as Guarantor
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   
 
                BORGWARNER EMISSIONS SYSTEMS HOLDING INC., as Guarantor
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   
 
                BORGWARNER EMISSIONS SYSTEMS INC., as Guarantor
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   
 
                BORGWARNER EMISSIONS SYSTEMS OF MICHIGAN INC.,
as Guarantor
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   
 
                BORGWARNER EUROPE INC., as Guarantor
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   

[Signature Pages Continue]

 



--------------------------------------------------------------------------------



 



                  BORGWARNER HOLDING INC., as Guarantor
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   
 
                BORGWARNER INVESTMENT HOLDING INC., as Guarantor
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   
 
                BORGWARNER JAPAN INC., as Guarantor
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   
 
                BORGWARNER MORSE TEC INC., as Guarantor
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   
 
                BORGWARNER NW INC., as Guarantor
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   
 
                BORGWARNER POWDERED METALS INC., as Guarantor
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   
 
                BORGWARNER SOUTH ASIA INC., as Guarantor
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   
 
                BORGWARNER THERMAL SYSTEMS INC., as Guarantor
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   

[Signature Pages Continue]

2



--------------------------------------------------------------------------------



 



                  BORGWARNER THERMAL SYSTEMS OF MICHIGAN INC., as
Guarantor
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   
 
                BORGWARNER TORQTRANSFER SYSTEMS INC., as Guarantor
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   
 
                BORGWARNER TRANSMISSION SYSTEMS INC., as Guarantor
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   
 
                BORGWARNER TURBO SYSTEMS INC., as Guarantor
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   
 
                BRONSON SPECIALTIES INC., as Guarantor
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   
 
                BWA TURBO SYSTEMS HOLDING CORPORATION, as Guarantor
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   
 
                KUHLMAN CORPORATION, as Guarantor
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   

[Signature Pages Continue]

3



--------------------------------------------------------------------------------



 



             
 
                BWA RECEIVABLES CORPORATION, as Guarantor
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   

[Signature Pages Continue]

4



--------------------------------------------------------------------------------



 



             
 
                BANK OF AMERICA, N.A., as Administrative Agent
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   
 
                BANK OF AMERICA, N.A., as Lender, Issuing Bank and Swing Line
Lender
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   
 
                CITIBANK, N.A., as a Lender
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   
 
                DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   
 
                MORGAN STANLEY BANK, N.A., as a Lender
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   
 
                KEYBANK NATIONAL ASSOCIATION, as a Lender
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   
 
                THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Lender
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   

[Signature Pages Continue]

5



--------------------------------------------------------------------------------



 



                  THE NORTHERN TRUST COMPANY, as a Lender
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   
 
                INTESA SANPAOLO S.P.A., as a Lender
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   
 
                MERRILL LYNCH BANK USA, as a Lender
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   

6